DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2022 has been entered.
Response to Amendment
Claims 1-14 and 16-26 remain pending in the application.  Claim 15 was previously canceled.  Applicant's amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action dated 18 May 2022.    
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an activation mechanism” claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such corresponding structure(s) is/are:  for the activation mechanism, a button, a capacitive switch, a dry-reed contact or a Hall sensor, as described in paragraph 26.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 are rejected as being indefinite rejected as being indefinite because it is unclear what it required by the limitation requiring the actuating element to have “an opposite electrical polarity with respect to an electrical polarity of the atomizer nozzles”.  Both the actuating element and the nozzles are mechanical structures, which are generally not considered to have poles. Further, a switch is not generally considered to have a polarity. Therefore, it is unclear exactly how this limitation limits the metes and bounds of the claim.
Claims 2-14, 16-19, and 21-26 are rejected for depending from indefinite claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7, 10, 14, 18-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duru et al. (US 2009/0200392).
Regarding claim 1, Duru teaches an electrostatic liquid atomizer (1, see par. 14, clm. 1) comprising: 
a housing (2), 
an electrical energy source (43), 
an activation mechanism comprising an activation switch or an activation button (3), 
control electronics (45, see par. 140 - “these components serve to…control the various electrical elements”); 
a voltage source (45, par. 140 - “these components serve to generate the voltage used for spraying”), 
a liquid tank (35), 
a delivery device comprising a hose pump (53, see par. 143);
atomizer nozzles (160, see par. 225 - “a plurality of orifices”); and 
a switch that changes a rotation direction of a rotor of the hose pump between a delivery mode and a return mode (par. 206),
wherein the delivery device is arranged between the liquid tank and the atomizer nozzles (par. 129, 142; fig. 4), wherein the delivery device is connected to the liquid tank by a first line (40, see par. 142); wherein the delivery device is connected to the atomizer nozzles by a second line (55, see par. 142; fig. 6), so that the delivery device sucks liquid out of the liquid tank and delivers the liquid to the atomizer nozzles, and wherein during a pumping operation, the hose pump performs in a rolling manner, thereby completely pinching a portion of a delivery hose arranged between the first line and the second line (par. 143), 
and wherein the delivery device and the voltage source are activated by the activation mechanism (par. 116), and wherein an actuating element of the activation switch or of the activation button of the activation mechanism is electrically conductive and has an opposite electrical polarity with respect to an electrical polarity of the atomizer nozzles (par. 116 - implicit, an electrically conducting part must be present to allow the circuit to be completed when the switch is closed; further the switch must have both a positive connection and a negative connection, therefore since it has both, it is considered to have an electrical polarity opposite to that of the nozzles). 
Regarding claim 2, Duru teaches the atomizer described regarding claim 1, and further wherein the hose pump comprises multi-channel peristaltic pump (par. 143) having a plurality of hoses (40, 50).  
Regarding claim 3, Duru teaches the atomizer described regarding claim 1, and further wherein in the delivery mode, the hose pump functions as a suction pump on the liquid tank side, and in the return mode, the hose pump functions as a pressure pump on the liquid tank side (par. 143, 206).  
Regarding claim 4, Duru teaches the atomizer described regarding claim 1, and wherein the atomizer further comprises a main switch (22), the main switch comprising a main switch slide, a main switch slide switch, a main switch button or a main switch sensor (figs. 2, 4), and wherein the main switch enables an operating state of the atomizer (par. 152).  
Regarding claim 5, Duru teaches the atomizer described regarding claim 1, and further wherein the atomizer comprises an acoustic signal transmitter (80/82) and/or an optical signal transmitter (this limitation is not interpreted as being required since the conjunction “or” indicates it as being optional) and/or a haptic (par. 167) connected to the control electronics (par. 207).  
Regarding claim 7, Duru teaches the atomizer described regarding claim 1, and further wherein the liquid tank is a self-collapsing tank comprising a film bag (par. 129, 130) or a container with a passively following piston.  
Regarding claim 10, Duru teaches the atomizer described regarding claim 1, and further comprising a detector (par. 138 - “RFID chip”) for identifying the liquid tank that is located between the liquid tank and the control electronics and/or the housing for receiving the liquid tank, wherein the detector is formed as at least one of a mechanical coding, thereby forming an interlocking engagement (this limitation is not interpreted as being required since the conjunction “or” indicates it as being optional), an electronic coding that transmits information about the- 23 - liquid tank, and an electrical coding forming electrical line routes via contacts (par. 138).  
Regarding claim 14, Duru teaches the atomizer described regarding claim 1, and further wherein the housing comprises a grip portion (fig. 2 - rear third), a head portion (fig. 2 - front third) and a middle portion (fig. 3 - middle third) arranged between the grip portion and the head portion (fig. 2), wherein the atomizer nozzles are arranged in the head portion (fig. 2), and/or wherein the housing of the atomizer has a length in a range of 10 cm to 30 cm (the limitation following the “and/or” is not interpreted as being required since the conjunction “or” indicates it as being an alternative to that recited above).  
Regarding claim 18, Duru teaches the atomizer described regarding claim 1, and further wherein the atomizer comprises a heating device (200) and/or a cooling device (this limitation is not interpreted as being required since the conjunction “or” indicates it as being optional), and wherein the liquid is heatable or coolable to achieve a prescribed temperature and/or viscosity before leaving the atomizer nozzles (all liquid is capable of being heated or cooled).
Regarding claim 19, Duru teaches a method for operating the atomizer as described regarding claim 1, and further wherein the delivery device is operated for delivering the liquid both in a feed direction from the liquid tank to the atomizer nozzles, and in a return direction from the atomizer nozzle in the direction of the liquid tank (par. 143, 206).  
Regarding claim 20, Duru teaches an electrostatic atomizer (1, see par. 14, clm. 1) for liquids, in particular cosmetics (par. 13), the atomizer comprising: 
a housing (2), 
an electrical energy source (43), 
an activation mechanism (3), 
control electronics (45, see par. 140 - “these components serve to…control the various electrical elements”), 
a voltage source (45, par. 140 - “these components serve to generate the voltage used for spraying”), 
a liquid tank (35), 
a delivery device comprising a hose pump (53, see par. 143), and 
atomizer nozzles (160, see par. 225 - “a plurality of orifices”), 
wherein the control electronics and the voltage source are arranged in an interior space of the housing (par. 140), 
wherein the atomizers can be switched between an inactive position (fig. 1) and an active position (fig. 2; par. 118), wherein the atomizer nozzles in the inactive position are positioned in the interior space of the housing (fig. 1), wherein the atomizer nozzles in the active position project beyond an outer side of the housing (fig. 2), wherein the housing and the atomizer nozzles are movable in relation to one another (par. 118 - a portion 12 of the housing is moved relative to the nozzles), and wherein during a pumping operation, the hose pump performs in a rolling manner, thereby completely pinching a portion of a delivery hose arranged between a first line connecting the delivery device to the liquid tank (40, see par. 142) and a second line (55, see par. 142; fig. 6) connecting the delivery device to the atomizer nozzles (par. 143), and
and wherein the delivery device and the voltage source are activated by the activation mechanism (par. 116), and wherein an actuating element of the activation switch or of the activation button of the activation mechanism is electrically conductive and has an opposite electrical polarity with respect to an electrical polarity of the atomizer nozzles (par. 116 - implicit, an electrically conducting part must be present to allow the circuit to be completed when the switch is closed; further the switch must have both a positive connection and a negative connection, therefore since it has both a positive and a negative connection thus must have an electrical polarity opposite to that of the nozzles). 
Regarding claim 21, Duru teaches a method for operating the atomizer as described regarding claim 1, and further wherein the hose pump comprises a suction pump for sucking liquid out of the liquid tank (par. 143).
Regarding claim 22, Duru teaches a method for operating the atomizer as described regarding claim 5, and further wherein the haptic comprises a vibrating signal transmitter (par. 167).
Regarding claim 24, Duru teaches a method for operating the atomizer as described regarding claim 10, and further wherein the electronic coding is an RFID coding (par. 138).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Duru in view of Coffee (EP 1 388 371).
Regarding claim 6, Duru discloses the atomizer described regarding claim 1, and further wherein the atomizer comprises a connection mechanism (38) and wherein the liquid tank is releasably connected to the connection mechanism (par. 129).  Duru does not disclose wherein the liquid tank is releasably connected to the connection mechanism via a self-opening and self-closing- 22 - valve.    
Coffee teaches an electrostatic atomizer (1a) for liquids, the atomizer comprising: 
a housing (9), an electrical energy source (par. 35 - “battery operated”), an activation mechanism (par. 35 - “SW1”), control electronics (par. 35 - “a voltage control circuit”),  a high-voltage source (par. 35 - “electromagnetic high voltage multiplier”), a liquid tank (2a), a delivery device (10) comprising a hose pump (par. 35, 36), and atomizer nozzles (42, see fig. 4c, par. 41); 
wherein the delivery device is arranged between the liquid tank and the atomizer nozzles (fig. 3), the delivery device being connected to the liquid tank by a first line (3a, see fig. 3); and the delivery device being connected to the atomizer nozzles by a second line (3, see fig. 3), so that the delivery device sucks liquid out of the liquid tank and delivers it to the atomizer nozzles; and 
further wherein the atomizer comprises a connection mechanism (11) and wherein the liquid tank is releasably connected to the connection mechanism via a self-opening and self-closing- 22 - valve (col. 8, ln. 53-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrostatic atomizer of Duru to further include a self-opening and self-closing- 22 - valve as the connection mechanism to releasably connect the liquid tank since this would prevent the tank from leaking the liquid stored within when the tank is not connected and allow the liquid to flow freely to the atomizer when the tank is connected.  
Regarding claims 11 and 12, Duru discloses the atomizer described regarding claim 1, but Duru does not disclose the specific number of atomizer nozzles, in particular at least 8, regarding claim 11, and at least 2 and at most 8, regarding claim 12.  
Coffee teaches the atomizer described regarding claim 6, and further wherein the atomizer comprises 8 atomizer nozzles (fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the atomizer of Duru to include 8 atomizer nozzles, as taught by Coffee, since Duru discloses a plurality of atomizer nozzles and 8 constitutes a plurality and was known to be a number suited for an electrostatic atomizer.   
Regarding claim 13, Duru discloses the atomizer described regarding claim 1, but Duru does not disclose wherein the atomizer nozzles form a nozzle array defining a grid with grid lines crossing at grid points, and wherein the atomizer nozzles form grid points of parallel grid lines or corner points of a triangular grid structure.
Coffee teaches the atomizer described regarding claims 6 and 11-12, and further wherein the atomizer nozzles form a nozzle array defining a grid with grid lines crossing at grid points, and wherein the atomizer nozzles form grid points of parallel grid lines or corner points of a triangular grid structure, as indicated in the annotated figure below.  
It would have been obvious for one having ordinary skill in the art before the effective filling date to have modified the atomizer of Duru such that the atomizer nozzles form a nozzle array defining a grid with grid lines crossing at grid points, and wherein the atomizer nozzles form grid points of parallel grid lines or corner points of a triangular grid structure, as taught by Coffee.  Such an arrangement was known for an electrostatic atomizer having a plurality of atomizer nozzles in order to achieve a desired liquid spray.  

    PNG
    media_image1.png
    259
    320
    media_image1.png
    Greyscale

Regarding claim 17, Duru discloses the atomizer described regarding claim 1, but Duru does not disclose further comprising a second liquid tank, and/or wherein the atomizer further comprises a second delivery device, and/or wherein a mixing device is arranged between the delivery devices and the atomizer nozzles.  
Coffee teaches the atomizer described regarding claim 6, and wherein the atomizer (1b, fig. 11) further comprises a second liquid tank (20b), and/or wherein the atomizer further comprises a second delivery device (100b), and/or in that arranged between the delivery devices and the atomizer nozzles is a mixing device (the limitation following the “and/or” is not interpreted as being required since the conjunction “or” indicates it as being an alternative to that recited above).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the atomizer of Duru to further comprise a second liquid tank and a second delivery device, as taught by Coffee, since this would allow a second fluid to be atomized and mixed with the first fluid (Coffee, par. 64).  
Regarding claim 25, Duru in view of Coffee discloses the atomizer described regarding claim 11, but not wherein the atomizer comprises at least 20 atomizer nozzles.  Nevertheless, it would have been obvious for one of ordinary skill in the art at the time the invention was made to increase the number of atomizer nozzle to at least 20, since it has been held that mere duplication of the essential working parts of a device involves only routine  skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Both Duru and Coffee already teach a plurality of atomizer nozzles, and increasing the number to 20 would allow the atomizer to spray a greater amount of the liquid.    
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Duru in view of Pelfrey (US 2012/0248149).
Regarding claim 8, Duru discloses the electrostatic atomizer described regarding claim 1.  Duru does not disclose wherein the first line, the second line and a delivery hose are integrally formed as an extruded plastic connecting hose.
Pelfrey teaches a liquid dispenser comprising a delivery device (214) connected to a liquid tank (212) by a first line (fig. 2) and to a nozzle (216) by a second line (fig. 2) and wherein the first line, the second line, and a delivery hose are integrally formed (220, see par. 60 and fig. 2) as an extruded plastic connecting hose (par. 46, 61).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrostatic atomizer of Duru to integrally form the first line, the second line and the delivery hose as an extruded plastic connecting hose, as taught by Pelfrey, since this would eliminate several joints, which have the potential to leak and fail. 
Regarding claim 9, Duru in view of Pelfrey discloses the atomizer described regarding claim 8, and Pelfrey further teaches wherein the first line and the second line each comprise a number of hoses (par. 60 - “tube 220 may be made from one or more pieces of tubing material”) integrally formed continuously in one piece (fig. 4), and/or, for each atomizer nozzle, a hose respectively leads from the nozzle through the hose pump of the delivery device to the liquid tank, when the hose comprises a hose assembly comprising a number of parallel running hoses (this limitation is not interpreted as being required since the conjunction “or” indicates it as being optional).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Duru in view of Vito (US 2003/0029447).
Regarding claim 16, Duru discloses the atomizer described regarding claim 14.  Duru does not further disclose wherein the housing is telescopic, wherein a distance between the head portion and the grip portion is variable, and/or wherein the head portion and the grip portion can be turned with respect to one another, and/or wherein the head portion and the grip portion are variable with respect to an angle assumed in relation to one another by tilting.  
Vito teaches an atomizer (par. 3; fig. 2) comprising a housing with a grip portion (100), a head portion (106) and a middle portion (102) arranged between the grip portion and the head portion (fig. 2) and wherein the housing is telescopic, wherein a distance between the head portion and the grip portion is variable (par. 47; fig. 2, 4), and/or wherein the head portion and the grip portion can be turned with respect to one another, and/or wherein the head portion and the grip portion are variable with respect to an angle assumed in relation to one another by tilting (the second and third limitations are not interpreted as being required since the conjunction “or” indicates both as being optional).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the atomizer of Duru so that the housing is telescopic and as a result a distance between the head portion and the grip portion is variable, as taught by Vito, since this was known to allow the atomizer to be stored in a more compact state (see Vito par. 2).  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Duru in view of Pelfrey and further in view of Hartle (US 6,021,965).
Duru in view of Pelfrey discloses the atomizer described regarding claim 8.  Duru in view of Pelfrey does not further disclose wherein the first line, the second line and the delivery hose comprise a rubber hose.  
Hartle teaches a flexible fluid conduit (col. 1, ln. 25-29) for an electrostatic nozzle (col. 2, ln. 31-35) wherein the fluid conduit comprises rubber (col. 1, ln. 33-35).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first line, second line, and delivery hose of the atomizer of Duru in view of Pelfrey to comprise rubber, as taught by Hartle, since this was known to be an electrically insulating material while still being flexible (Hartle - col. 15, ln. 18-20).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Duru.
Duru discloses the atomizer described regarding claim 14.  Duru does not explicitly disclose that the length is 27 cm.  Nevertheless, it would have been obvious matter of design choice to size the housing to have a length of 27 cm since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been obvious to modify the length of the housing of Duru to be 27 cm since this would accommodate a liquid tank having the desired capacity, a pump having a certain size, and/or an electrical energy source of a sufficient rating and capacity without inhibiting the portability or ergonomics of the atomizer.   
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the interpretation of Duru being used in the current rejection.  Therefore, Duru is interpreted to teach each and every limitation of the amended claim 1, and in particular those features incorporated from claim 4, as explained in the rejection above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752